The opinion filed herein has been examined in the light of the petition for rehearing. It was the intention of the Court to limit the opinion to the question of whether or not the lands of plaintiff in error, Miller, should be eliminated from the Town of Boynton Beach. We find nothing in the original opinion that is suceptible of any other interpretation. Neither does the petition for rehearing point out in what respect it may be construed as all inclusive.
We have examined the cases cited in briefs of counsel and had them in mind when the opinion was written. We have reviewed the whole matter again but under the facts *Page 535 
presented, we can reach no other conclusion. We find no bases whatever for applying the doctrine of estoppel or res adjudicata.
As we said in our former opinion, municipal benefits is the only theory on which lands can be included in a municipality. If Miller submitted and paid his taxes for a period of years and then decides to withdraw because no benefits were in sight, the municipality has gained that much and Miller has been the loser. It would be the grossest kind of oppression and injustice to refuse the relief prayed for in this case. Section Four, Declaration of Rights.
Rehearing is accordingly denied and our former opinion reaffirmed on rehearing.
ELLIS, C.J., and WHITFIELD, TERRELL, BUFORD and CHAPMAN, J.J., concur.
BROWN, J., concurs specially.